Per Curiam. Robert C. Marquette, a state-salaried, full-time public defender for the Twenty-First Judicial District, was appointed by the trial court to represent Appellant Rickey Newman, an indigent defendant, on the charge of capital murder. Following a trial, Newman was convicted of the charge and sentenced to death. A timely notice of appeal was filed by the circuit clerk, pursuant to Ark. R. App. P. — Crim. 10, and the record was timely lodged in this court.  On August 9, 2002, Mr. Marquette filed a motion to be relieved as attorney for Newman on appeal, pursuant to this court’s holdings in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), and Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam). We denied the motion because Mr. Marquette failed to indicate whether he is provided a state-funded secretary. Fie has since filed a new motion stating that he does have a full-time, state-funded secretary, which would prevent him from receiving compensation for appellate work. See Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2001). Accordingly, we now grant Mr. Marquette’s motion to be relieved for good cause shown. See Jones v. State, 349 Ark. 734, 82 S.W.3d 827 (2002) (per curiam); Williams v. State, 347 Ark. 369, 65 S.W.3d 401 (2002) (per curiam). We hereby appoint Linda Scribner to replace Mr. Marquette in this appeal. Appointed counsel does not serve as a representative of Newman, but rather, will assist this court in its mandatory review, pursuant to Rule 10. See State v. Robbins, 340 Ark. 255, 9 S.W.3d 500 (2000) (per curiam). Specifically, appointed counsel shall abstract the record and assist this court in determining: (1) whether, pursuant to Ark. Sup. Ct. R. 4-3(h) and Ark. Code Ann. § 16-91-113(a) (1987), any errors raised in the trial court are prejudicial to the defendant; (2) whether the trial court failed in its obligation to bring to the jury’s attention a matter essential to its consideration of the death penalty; (3) whether the trial judge committed prejudicial error about which the defense had no knowledge and therefore no opportunity to object; (4) whether the trial court failed in its obligation to intervene without objection to correct a serious error by admonition or declaring a mistrial; (5) whether the trial court erred in failing to take notice of an evidentiary error that affected a substantial right of the defendant; (6) whether the evidence supports the jury’s finding of a statutory aggravating circumstance or circumstances; and (7) whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor. See Rule 10. Motion granted.